Mr. Justice Van Oksdel
delivered the opinion of the Court:
This appeal can be disposed of by a brief consideration of the single question of the limitation placed upon the right of respondent company to institute condemnation proceedings. In this District there is no general railway law authorizing railroad companies to construct railway lines. The right of condemnation depends upon special authority conferred in the charter of each company. In this instance, an express limitation was placed upon the power of the railway company to institute the condemnation proceedings originally conferred upon its predecessors, the Maryland & Washington Eailway Company, of one year from June 27, 1898. No authority existed after the expiration of this limitation, whereby the railway company could invoke the aid of the court in acquiring the lands in question. In the absence of such express authority, the writ here sought, if issued, would be a nullity. It is of no concern that delay may be imputed to the railway company, since the duty sought to be imposed has been made by act of Congress impossible of performance. The writ of mandamus will not issue to *421compel the performance of that which cannot be legally accomplished. The judgment is affirmed, with costs. Affirmed.